Archer Daniels Midland Company 4666 Faries Parkway Decatur, IL62526 T 217.424.5200 February 28, 2013 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Notice of Disclosure Filed inTransition Report on Form 10-KT Under Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934 Ladies and Gentlemen: Pursuant to Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934, as amended, notice is hereby provided that Archer-Daniels-Midland Company has made disclosure pursuant to such provisions in itsTransition Report on Form 10-KT for the transition period ended December 31, 2012, which was filed with the U.S. Securities and Exchange Commission on February 28, 2013. Very truly yours, Archer-Daniels-Midland Company By:/s/ Marschall I. Smith Marschall I. Smith Senior Vice President, Secretary and General Counsel
